Citation Nr: 0410955	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active duty military service from September 1979 
to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied reopening the claim for service 
connection for a psychiatric disability.  

The issue of entitlement to service connection for a psychiatric 
disability is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further action 
is required on your part.


FINDINGS OF FACT

1.  An April 1986 Board decision denied the appellant's claim of 
entitlement to service connection for a psychiatric disability.

2.  Evidence received since the April 1986 Board decision is so 
significant that it must be considered to fairly decide the 
appellant's claim of entitlement to service connection for a 
psychiatric disability.


CONCLUSIONS OF LAW

1.  The Board's April 1986 decision, denying entitlement to 
service connection for a psychiatric disability is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Certain items of evidence received since the April 1986 Board 
decision are new and material, and the appellant's claim of 
entitlement to service connection for a psychiatric disability has 
been reopened.  38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant filed for service connection for a psychiatric 
disability in April 1980 and was denied by an April 1980 rating 
decision.  This denial was affirmed by a Board decision dated 
April 1986.  The appellant attempted to reopen his claim in 
September 1999.  By rating a decision dated September 1999 the 
appellant was informed that his claim continued to be denied and 
he would have to submit new and material evidence to reopen his 
claim.  

It is noted that unless the Chairman orders reconsideration, or 
one of the other exceptions to finality, all Board decisions are 
final on the date stamped on the face of the decision.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim denied by a final 
decision may not be reopened and readjudicated by the VA, except 
on the basis of new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received since 
the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new and 
material evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  If it is found that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received is 
new and material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test for 
materiality established by the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (the so-called "change in outcome" test).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge mandated that materiality be determined solely in accordance 
with the definition provided in 38 C.F.R. § 3.156(a).  (It is 
noted that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered "new" if 
it was not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 9 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and substantially upon 
the specific matter under consideration, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a)) (new and material evidence is 
defined differently for claims filed on or after August 29, 2001).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1986 Board 
decision consisted of the following:

Service medical records indicate that the veteran was separated 
from service as a result of a medical board diagnoses of acute 
psychotic episode, moderate, recovered; borderline personality 
disorder, moderately severe; and passive-dependent personality 
disorder, severe.  The medical board was of the opinion that the 
veteran had received the maximum benefits of military psychiatric 
hospitalization and was not mentally ill, but manifested a 
personality disorder, which rendered him unsuitable for continued 
military service.  

Hospitalization reports from Cedarcrest Regional Hospital dated 
January 1983 to February 1983.  These records indicate that the 
veteran had been hospitalized four times in the past and was last 
discharged in November 1982.  It was noted that the veteran had a 
long history of chronic drug and alcohol abuse and started abusing 
drugs at age 18 and continued for about one year.  He was heavily 
into LSD, speed, pot, and downers.  It was noted that he also had 
a history of chronic alcohol abuse.  The records indicate that the 
veteran had a previous hospitalization at Norwich Hospital in 
April 1979 at the age of 18 when he was heavily into drugs.  
During that admission, it was noted, that the veteran was asking 
for a shotgun and displayed knives in his room.  He admitted to 
auditory hallucinations and was speaking frequently of suicide.  
Then he looked at the commitment paper and stated he saw 
resurrection last.  The examiner noted that the veteran then 
entered the service and was hospitalized at the Navel Submarine 
Medical Center and was discharged from there on April 8, 1980.  

A September 1980 VA hospitalization report indicates that the 
veteran was admitted after striking out at this mother over some 
minor incident.  It was noted that the veteran was rather 
restless, agitated, demanding and hostile.  The examiner indicated 
that the veteran kept coming into the various offices demanding 
more or less medications even though he was not on any.  He 
finally came into a physician's office requesting a physical 
examination because of a runny nose, but did not give the examiner 
an opportunity to do an examination.  It was noted that the 
veteran became very angry and stalked out of the room, left the 
ward and had not been heard from since.  A tentative diagnosis of 
borderline personality was submitted and no laboratory or x-rays 
studies were done. 

The veteran was then admitted to Middlesex Memorial Hospital in 
April 17, 1980 and the diagnostic impression was schizophrenia, 
acute episode and he was treated with Trilafon and Artane.  The 
veteran was then hospitalized at Medical Center, North Hampton, MA 
in September 1980 after an argument with his mother in which he 
struck at her and had difficulty controlling his temper.  The 
diagnostic impression was personality disorder borderline.  The 
veteran was then hospitalized at Cedarcrest Hospital from May 1981 
to April 1981, April 1982 to May 1982, and from August 1982 to 
November 1982.  His diagnoses were paranoid schizophrenia; 
atypical psychosis; drug abuse; and borderline personality 
disorder.  The diagnoses from the March 1983 hospitalization were 
R/O schizophrenia, chronic, undifferentiated; substance abuse 
(marihuana, cocaine, alcohol, etc.); and mixed personality 
disorder (showed a combination of antisocial, borderline, and 
passive-aggressive personality disorder).  It was noted that the 
veteran was discharged and transferred to Blue Hills Hospital 
without medication.

An outreach intake report from Manchester Memorial Hospital dated 
November 1988 indicates that the veteran was admitted to Norwich 
Hospital in August 1988 and discharged in October 1988.  The 
veteran was committed through the court and was transferred to 
Norwich from the Hartford Correctional center.  He had been 
charged with criminal mischief second degree and breach of peace.  
It was noted that at the time of the Outreach Program, the veteran 
was very anxious to be seen.  He was very concerned because he had 
been kicked out of the shelter at 4 a.m. for getting up and 
walking around and could not stay in bed as the rules dictated.  
The diagnoses were bipolar disorder, mixed; psychosubstance use 
disorder, alcohol abuse; and psychosubstance use disorder 
psychoactive substance abuse NOS.  

A July 1989 letter from Manchester Memorial Hospital and signed by 
P.S., R.N., M.S., and R.A.G., M.D., indicated that the veteran had 
been treated in the Outreach Program since November 1988.  It was 
noted that the veteran had been compliant with medications and 
treatment, but since the regular clinic doctor left the program in 
early April the veteran had been missing appointments and 
continually pressuring the staff to decrease and discontinue his 
medications.  It was also noted that in the past, when medications 
were discontinued, the veteran would start drinking and get into 
trouble.

The evidence of record after the April 1986 Board decision 
consisted of the following:

A letter from Manchester Memorial Hospital dated March 1990 from 
A.S., M.D., indicating that the veteran had been under care since 
January 1988 and had a long history of psychiatric illness with 
repeated psychiatric hospitalizations.  His primary diagnosis was 
noted as bi-polar disorder with manic episodes.  It was noted that 
the veteran reported that his psychiatric difficulties began while 
he was in the U.S. Navy and was discharged because of being unable 
to function, and felt that his military service aggravated his 
illness and disability.  The letter indicated that the veteran was 
functioning at a borderline level and although he was not grossly 
delusional, he showed the flat affect and inappropriate thinking 
which was typical of long-term chronic psychotic individuals.  A 
November 1990 letter indicated that the veteran had been in the 
Outreach Program since May of 1990.  It was noted that the 
veteran's insight and judgment in regard to his illness was poor, 
and he did not always keep his appointments and take medication as 
prescribed.  His thinking was often disorganized and he had poor 
interpersonal and social skills.  A statement from J.P.M., R.N., 
M.S., C.S., dated June 1992 from Manchester Memorial Hospital 
indicated that the veteran came on a referral from Cedarcrest 
Hospital.  It was noted that Cedarcrest Hospital's discharge 
diagnoses included schizoaffective disorder, ETOH abuse, 
personality disorder NOS, and status post splenectomy.  The 
statement indicated that the veteran had a history of non-
compliance. 

Statements from S. F., M.D., the medical director of Genesis 
Center, dated November 1998 and September 1999, indicated that the 
veteran had been diagnosed with schizophrenia, paranoid type.  

At his October 2003 Travel Board hearing, the veteran testified 
that 5 months prior to service he was hospitalized at Norwich 
Hospital, but would not give details of that hospitalization.  The 
veteran indicated that he was in service for 7 months and was 
diagnosed with schizophrenia and discharged from service.  He 
indicated that within a year from discharge he was hospitalized 
again for his psychiatric disorder.  He indicated that he was on 
Social Security disability for his psychiatric disability.  

The evidence received since the April 1986 Board decision may be 
considered merely cumulative; however, certain records, to include 
the veteran's testimony from an October 2003 Travel Board hearing, 
in which he claimed that he had been hospitalized 5 months prior 
to service and within one year after separation from service due 
to his psychiatric disability, is so significant that it must be 
considered to fairly decide the veteran's claim.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disability.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  The appeal is granted to this extent 
only.


REMAND

The veteran's claim for service connection for a psychiatric 
disability has been reopened.  At his October 2003 Travel Board 
hearing, the veteran testified that he was receiving Social 
Security benefits due to his psychiatric disability; however, 
these records are not in the veteran's file.  In addition, the 
veteran testified that he was hospitalized at Norwich Hospital 
approximately 5 months before his entry into service.  These 
records are also not in the veteran's file.  The veteran has not 
been afforded a VA examination to ascertain the nature and 
etiology of his psychiatric disability.

Therefore, in order to accord the veteran every consideration with 
respect to the present appeal, and to ensure that the veteran is 
provided with due process of the law, the case is remanded to the 
RO for the following development:

1.  After securing appropriate release from the veteran, the RO 
should obtain the records of the veteran's 1979 treatment at the 
Norwich Hospital prior to his entry into service as well as any 
Social Security Administration records and hospital records not 
obtained immediately after his separation from service.

2.  The veteran should be scheduled for a VA psychiatric 
examination to ascertain the nature and etiology of his 
psychiatric disability.  It is imperative that the claims file be 
made available to the examiner for review in connection with the 
examination, and all indicated special studies and tests should be 
accomplished.  The report of the examination must include 
responses to each of the following items:

          A.  List the diagnoses of all of the veteran's current 
psychiatric disorders.

          B.  For each diagnosis reported in response to item A, 
above, state a medical opinion as to whether the disorder is the 
result of a disease or injury the veteran had in service.

	C.  For each diagnosis reported in response to item A, above, 
state a medical opinion as to the time of onset of the disorder.

	D.  If the onset of any of the veteran's psychiatric 
disorders occurred before his active service, state medical 
opinions in response to each of the following questions:
	(1).  Was there an increase in disability during the 
veteran's active service?
	(2)  If there was an increase in disability during service, 
was the increase beyond the natural progression of the disorder?

3.  The RO must ensure that all provisions of VCAA are properly 
applied in the development of the appellant's claim.

4.  After undertaking any other development deemed appropriate, 
the RO should readjudicate the issue on appeal.  If the benefit 
sought is not granted, the appellant and his representative should 
be furnished with a Supplemental Statement of the Case and 
afforded an opportunity to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



